Opinion by
Judge Pryor:
The question involved in this case has been heretofore decided by this court in' the case of McMurray v. Shuck, 6 Bush 111. It is there said that the debtor had higher obligations upon him to maintain his sister and brothers, who were of tender years than to provide for the wants- of creditors, however just their demands. If so, how much greater the obligation to support a widowed and indigent mother.
The views presented in the oral argument made by counsel in opposition to this parental claim-, although impressive and exceedingly forcible, must be made to yield to the dictates of natural justice in permitting the discharge of this filial duty, viz: “The support by the -son of the poor and needy mother.”
The judgment is reversed and the cause remanded with directions *428to award the appellant a new trial, and for further proceedings consistent herewith.

Turner & Smith, for appellant.


McCreary & Bronston, for appellees.